DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.

Election/Restrictions
Claims 1, 3, 6 - 8, 10, 13 – 16, and 18 – 20 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 11/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among spices is withdrawn. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments

Applicant’s arguments, see page 8, second paragraph, filed 11/01/2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8, and 15 has been withdrawn.

Allowable Subject Matter

Claims 1, 3, 6 – 8, 10, 13 – 16, and 18 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:



With respect to claim 1 the prior art discloses A method, comprising: 
illuminating a pixel of an array of pixels with ambient light for a first period of time, each pixel of the array having a photosensitive area, a first storage node and a second storage node; 
storing charge accumulated on the photosensitive area of the pixel during the first period of time on the first storage node of the pixel.

However, the prior art does not teach or fairly suggest subsequently illuminating the pixel of the array of pixels with ambient light for a second period of time; 
illuminating the pixel of the array of pixels with an additional light source for a portion of the second period of time once during the second period of time, the portion of the second period of time being less than the second period of time; 
storing charge accumulated on the photosensitive area during the second period of time on the second storage node of the pixel; 
generating a first signal based on the charge stored on the first storage node; 
generating a second signal based on the charge stored on the second storage node; 
and combining the first and second signals using at least one subtraction operation having the first and second signals as operands, wherein the first signal is subtracted from the second signal, generating a combined signal representative of the illumination of the pixel with the additional light source for the portion of the second 

With respect to claim 8 the prior art discloses A device, comprising: 
an array of pixels, each pixel of the array having a photosensitive area, a first storage node and a second storage node; 
and circuitry coupled to the array of pixels, which, in operation: 
controls illumination of a pixel of the array of pixels for a first period of time; 
controls storage of charge accumulated on the photosensitive area of the pixel during the first period of time on the first storage node of the pixel; 
controls illumination of the pixel of the array of pixels for a second period of time; 
controls storage of charge accumulated on the photosensitive area during the second period of time on the second storage node of the pixel; 
generates a first signal based on the charge stored on the first storage node; 
generates a second signal based on the charge stored on the second storage node; 
and combines the first and second signals using at least one subtraction operation having the first and second signals as operands, wherein: 
the pixel is illuminated with ambient light for the first period of time.

However, the prior art does not teach or fairly suggest the pixel is subsequently illuminated with ambient light for the second period of time; 
the pixel is illuminated with an additional light source once for a portion of the second period of time, the a part portion of the second period of time being shorter than 
and the circuitry, in operation, subtracts the first signal from the second signal, generating a combined signal representative of the illumination of the pixel by the additional light source for the portion of the second period of time without an ambient light component.

With respect to claim 15 the prior art discloses A system, comprising: 
image processing circuitry; 
and a pixel array coupled to the image processing circuitry, each pixel of the array having a photosensitive area, a first storage node and a second storage node, wherein the pixel array, in operation, 
illuminates pixels of the array of pixels for a first period of time; 
stores charge accumulated on the photosensitive area of the pixels during the first period of time on respective first storage nodes of the pixels; 
illuminates pixels of the array of pixels for a second period of time; 
stores charge accumulated on the photosensitive area during the second period of time on the respective second storage nodes of the pixels; 
generates a first signal based on charges stored on at least some of the first storage nodes; 
and generates a second signal based on charges stored on at least some of the second storage nodes, wherein: 
the pixels are illuminated with ambient light for the first period of time.


the pixels are illuminated with an additional light source once for a portion of the second period of time, the portion of the second period of time being shorter than the second period of time; 
and the first signal is subtracted from the second signal, generating an image representative of the illumination of the pixels by the additional light source for the portion of the second period of time without an ambient light component.

Dependent claims 3, 6, 7, 10, 13, 14, 16, and 18 - 20 are allowable for at least the reason that they depend on allowable independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696